                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      October 15, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

LAWRENCE WOODSON SHORT,                         §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL NO. 2:19-CV-67
                                                §
JIM KALEN, et al,                               §
                                                §
         Defendants.                            §

                                           ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 10. No objections were made to the M&R.
       After reviewing the filings, the record, and applicable law, the Court
ADOPTS the M&R, Dkt. No. 10, in substance. The Court RETAINS Plaintiff’s
claims against Officer Angel Martinez and Officer Gage Hinojosa.1 Further, the
Court DISMISSES Plaintiff’s claims against the remaining Defendants and
DISMISSES Plaintiff’s claims against all Defendants in their official capacities.


       SIGNED this 15th day of October, 2019.


                                                ___________________________________
                                                Hilda Tagle
                                                Senior United States District Judge




1Magistrate Judge Jason B. Libby held a hearing on September 18, 2019, in which he concluded that
the initially-named Defendant Officer Benavides (“Benavides”) is actually correctly identified as
Officer Gage Hinojosa (“Hinojosa”). Dkt. No. 34. The Court therefore adopts the M&R insofar as
Plaintiff’s claims are retained against Hinojosa, not Benavides.


1/1
